DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made Applicants’ preliminary amendments filed 04/29/22, 02/02/22, 07/30/21 and 04/29/20.
Election
2)	Acknowledgment is made of Applicants’ election filed 02/02/22 in response to the restriction and species election mailed 12/09/2021. Applicants have elected invention I with traverse. Applicants’ traversal is on the grounds that the application is a national stage filing of an international application, restriction is appropriate only if the claims lack unity of invention. 37 C.F.R. § 1.499. Applicants contend that they have elected a protease having a tyrosine residue at the position corresponding to residue position 148 of SEQ ID NO: 1 and Oyler does not disclose such a protease. Applicants assert that claims of invention Groups I and III relate, respectively, to a product and a process for that product’s use, and they necessarily share unity of invention. With these, Applicants contend that restriction between the claims of these two groups is improper.
	Applicants’ arguments have been carefully considered, but are not persuasive. Claim 1 is not limited to a protease having a tyrosine residue at the position corresponding to residue position 148 of SEQ ID NO: 1. Instead, as set forth previously, claim 1, as amended, is also directed to a modified botulinum neurotoxin A L-chain protease having an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 1 with one or more amino acid substitutions as claimed therein including at least one substitution recited at part (c) of the claim. However,  such a product was already known in the art as disclosed by US 20130273590 A1 (of record). See the art rejection set forth below. Clearly, the special technical feature is not a unifying feature. Technically, the absence of special technical feature permits the separation of method of using the product or method of making the product from the product itself. Therefore, the lack of unity held in the instant application is proper, is maintained and is hereby made FINAL. 
Status of Claims
3)	Claims 1-10 have been amended via the preliminary amendment filed 04/29/2020.
	Claims 11 and 12 have been canceled via the preliminary amendment filed 04/29/2020.
	New claims 13-22 have been added via the preliminary amendment filed 04/29/2020.
	Claims 1-6 have been amended via the amendment filed 04/29/2022.
	Claims 1-10 and 13-22 are pending.  
	The examination has been extended to the modified BoNT/A L-chain protease species comprising an amino acid sequence at least 70% identical to SEQ ID NO: 1, the modified protease having a threonine residue at the position corresponding to residue position 308 of SEQ ID NO: 1.
	Claims 2-7, 10, 13 and 16-18 are withdrawn from consideration as being directed to a non-elected invention or species. See 37 CFR 1.142(b) and M.P.E.P § 821.03. 
	Claims 1, 8, 9, 14, 15 and 19-22 are examined on the Merits.
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ information disclosure statements filed 02/02/2022 and 04/15/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Sequence Listing
5)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 08/02/21.
Drawings
6)	Acknowledgment is made of Applicants’ drawings filed 04/09/20.
Priority
7)	The instant AIA  application filed 04/09/20 is the national stage 371 application of the international application PCT/EP2019/052146 filed 01/29/2019, which claims the benefit of the European application 18153941.2 filed 01/29/2018. A certified copy of the foreign priority application is of record.
Rejection under 35 U.S.C § 112(a) or Pre-AIA , First paragraph
8) 	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
9)	Claims 1, 8, 9, 14, 15 and 19-22 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. An analysis of the breadth of the instant claims is set forth herein. The base claim 1, as amended, is representative of the instant invention and it is drawn to a modified botulinum neurotoxin A (BoNT/A) L-chain protease comprising an amino acid sequence having at least 70% sequence identity to SEQ ID NO: 1 and comprising one or more of the recited amino acid at the recited corresponding positions of SEQ ID NO: 1, wherein the modified protease is required to have the capacity to cleave human SNAP-23 (hSNAP-23), the protease species having tyrosine at the position corresponding to position 148 of SEQ ID NO: 1 being the elected species. The modified BoNT/A L-chain protease claimed in the dependent claims 19-22 has an amino acid sequence with at least  85%, 90%, 95% and 98% sequence identity to SEQ ID NO: 1 respectively. The claimed modified BoNT/A L-chain protease represents a huge genus encompassing numerous up to 30% non-identical variant species, mutant species, and homolog species comprising amino acid substitutions, insertions, deletions, additions, truncations and/or point mutations, or any combinations thereof anywhere along the entire length of SEQ ID NO: 1. The instant specification intends therapeutic and cosmetic applications for the claimed modified BoNT/A L-chain protease genus. Thus, these up to 30% non-identical modified BoNT/A L-chain protease species encompassed within the broad scope of the claims are of widely variable structure and are required to have the capacity to cleave human SNAP-23 (hSNAP-23) and the intended cosmetic and therapeutic functions. The structure of a representative number and variety of such species of divergent structure encompassed within the variant genus and the broad scope of the claims is required to be correlated with the above-identified functions. However, at the time of the invention, Applicants were not in possession of a sufficient number and variety of modified BoNT/A L-chain proteinase species representative of the claimed broad genus having up to 30% non-identity to SEQ ID NO: 1 and having the recited amino acid at position 148 or position 308, wherein each species retained the protease enzyme function and also had the requisite hSNAP-23-cleaving function and the intended cosmetic and therapeutic functions. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978). Whether or not one of skill in the art would recognize that Applicants were in possession of the claimed invention as a whole at the time of invention is to be determined upon considering the actual reduction to practice, sufficient relevant identifying characteristics, disclosure of drawings or structural chemical formulas, level of skill and knowledge in the art, and predictability in the art. The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). A mere statement that the invention includes modified BoNT/A L-chain protease having at least 70%, 85%, 90%, 95% and 98% sequence identity to SEQ ID NO: 1 and having tyrosine at a position corresponding to position 148 or threonine at position 308, wherein the modified protease is capable of cleaving human SNAP-23 (hSNAP-23) is insufficient to meet the written description requirement of the claimed invention. 
	The instantly claimed genus is highly variant permitting a significant degree of structural differences among genus members. To satisfy the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, a convincing structure-function relationship must exist between the structure of a representative number and variety of the claimed up to 30% non-identical modified BoNT/A L-chain protease species and their human SNAP-23 (hSNAP-23)-cleaving function, which is lacking in the instant case. The structure of a substantial number of said species has not been correlated with the required hSNAP-23-cleaving function and the intended cosmetic and therapeutic function(s) in vivo. Skilled artisans would not have known which modified BoNT/A L-chain protease species with up to 30% non-identity to SEQ ID NO: 1 comprising the recited amino acid at the recited position(s) therein would have the required human hSNAP-23-cleaving function and the intended cosmetic and therapeutic function(s) in vivo  without empirically testing each modified species within the broad genus. 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’. A ‘representative number of species’ means that the species, which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, as in the instant case due to the structural variability, one must describe a sufficient variety of species to reflect the variation within the genus along with a correlation to the requisite function(s).  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when .... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  What is disclosed via the Examples of the instant specification is not representative of the variant genus claimed.
	Vas-Cath Inc. V. Mathukar, 19 USPQ2d 1111 states that Applicant “must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117. The written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is a part of the invention and reference to a potential method of isolating it. The nucleic acid variant itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Furthermore, the written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

The evidence required to demonstrate possession of the invention at the time of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts such as biotechnology art are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant case, the various up to 30% non-identical modified BoNT/A L-chain protease species encompassed within the claimed genus are structurally divergent.  The capacity of such variant species to retain the protease function and possess the required hSNAP-23-cleaving function and the intended in vivo cosmetic and therapeutic function(s) of the native unmodified species was neither predictable, nor was it established within the instant application at the time of the invention. This is important because the art reflects unpredictability as to which amino acids in a specific protein or polypeptide sequence can be varied without adversely affecting the functional properties of that specific protein or polypeptide sequence. While it is known in the art that variation in one or more amino acids is possible in a given protein or sequence, the exact position within its amino acid sequence where replacements, deletions, additions, insertions, or variations can be made, with a reasonable expectation of success of retaining the protein’s or polypeptide sequence’s functional competence and conformation integrity, is not certain or predictable. A random replacement affecting specific amino acid positions that are critical, for example, to the three-dimensional conformational structure and to a specific property of the protein or polypeptide, would result in a protein or polypeptide that may be non-functional, or not optimally functional, because such positions tolerate no or little modifications. In the instant case, this is important because the purpose of the instantly recited structurally variable species encompassed within the large genus is to use the species to cleave human SNAP-23 (hSNAP-23) and for in vivo cosmetic and therapeutic applications. The precise structure of linear or non-linear, contiguous or discontiguous, and conformational or non-conformational regions or domains within the sequence has not been correlated with the required human SNAP-23-cleaving function and the intended cosmetic and therapeutic functions in vivo. This is important because specifically with regard to the functional unpredictability of enzymes, the prior art recognized that the existence of at least 95%, or even 98% sequence identity between two enzymatic bacterial polypeptides is not necessarily predictive of identical or near identical functional activity. For example, the prior art documented that two bacterial polypeptide enzymes which are 98% identical to each other are functionally different.  See title; abstract; and the last sentence of paragraph bridging pages 2405 and 2406 of Seffernick et al. J. Bacteriol. 183: 2405-2410, 2001. This art-recognized enzymatic-functional unpredictability combined with the lack of structure-function correlation for the full breadth of the variant genus in the instant case highlights the unpredictability factor under the written description provision. Note that predictability of the aspect at issue is one of the multiple factors to consider under written description analysis. Capon v. Eshhar (CAFC 2005).    
	With regard to the written description requirement, it must be noted that "[t]he applicant must …. convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir. 1991). In the instant case, the as-filed specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the claimed invention at the time of filing.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement is not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). A mere idea or unsubstantiated function in an unpredictable art is insufficient for written description. The specific description or guidance, not general description or guidance is needed. Clearly, Applicants did not have possession of, or did not reduce to practice, the product as claimed at the time of the invention. 
The essence of the written description requirement is that a patent Applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing the invention to the public.  What is claimed by the patent application must be the same as what is disclosed in the specification …….” (internal citations omitted)); O’Reilly v. Morse, 56 U.S. 62, 120–21 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it.”). We have explained that “requiring a written description of the invention plays a vital role in curtailing claims ….. that have not been invented, and thus cannot be described.” Ariad, 598 F.3d at 1352. One particular question regarding the written description requirement has been raised when a genus is claimed but the specification only describes a part of that genus that is insufficient to constitute a description of the genus. In Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) “For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including ‘the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.’” Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). Species must be adequately described and must fairly represent the variation within the entire genus. In the instant application, clearly, the specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the variant genus and the full scope of the claimed invention at the time of filing. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ) first paragraph.   
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
10)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

11)	Claims 1, 8, 9, 14 and 15 are rejected under 35 U.S.C § 102(a)(1) or 35 U.S.C § 102(a)(2) as being anticipated by Oyler et al. (US 20130273590 A1).
	Oyler et al. disclosed a modified, enzymatically active botulinum neurotoxin A L-chain protease that cleaves a SNAP, wherein the protease has an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 1 and has threonine at position 308 therein, and a system for delivering the same to inside of a neuronal target cell and a non-neuronal target cell including a neuroendocrine cell or a tumor cell. In one embodiment, the delivery system comprised combining the Lc protease with transfection reagents for cleavage of a SNAP and Lc internalization. In one embodiment, the delivery system comprised a carrier that allows the toxin polypeptide fragment to pass through the cellular membrane allowing its delivery, or a cell-binding translocation domain (i.e., peptide) that facilitates binding of the toxin to the cell membrane and transporting of the toxin across the cellular membrane. See claims 4, 5, 14 and 17-20; the top panel of Figure 9C depicting SEQ ID NO: 6 of BoNT/A3 LC; sections [0021], [0087], [0088], [0030], [0097], [0120], [0121] and [0115]; 1st, 2nd, 5th and 6th sentences of section [0029]; the sequence set forth at section bridging pages 22 and 23; the sequence alignment below with the substituting threonine residue in the sequence underlined therein: 
US-13-926-660-6
Sequence 6, Application US 13926660
US 20130273590
GENERAL INFORMATION
APPLICANT: Oyler, George A
APPLICANT: Shoemaker, Charles B
APPLICANT: Kuo, Chuehling
TITLE OF INVENTION: Methods For The Delivery Of Toxins Or Enzymatically Active
Portions Thereof
CURRENT APPLICATION NUMBER: US 13/926,660
CURRENT FILING DATE: 2013-06-25
PRIOR APPLICATION NUMBER: 61/145,820
PRIOR FILING DATE: 2009-01-20
NUMBER OF SEQ ID NOS: 22
SEQ ID NO: 6
LENGTH: 444
TYPE: PRT
ORGANISM: Clostridium botulinum
US-13-926-660-6

Query Match 80.7%; Score 1856; DB 77; Length 444; Best Local Similarity 81.3%;  
Matches 356; Conservative 26; Mismatches 52; Indels 4; Gaps 1.

Qy          1 MPFVNKQFNYKDPVNGVDIAYIKIPNAGQMQPVKAFKIHNKIWVIPERDTFTNPEEGDLN 60
              |||||| |||:|| |||||||||||||||||||||||||  :||||||||||||||||||
Db          1 MPFVNKPFNYRDPGNGVDIAYIKIPNAGQMQPVKAFKIHEGVWVIPERDTFTNPEEGDLN 60

Qy         61 PPPEAKQVPVSYYDSTYLSTDNEKDNYLKGVTKLFERIYSTDLGRMLLTSIVRGIPFWGG 120
              ||||||||||||||||||||||||||||||| |||:||||| ||||||: ||:|||||||
Db         61 PPPEAKQVPVSYYDSTYLSTDNEKDNYLKGVIKLFDRIYSTGLGRMLLSFIVKGIPFWGG 120

Qy        121 STIDTELKVIDTNCINVIQPDGSYRSEELNLVIIGPSADIIQFECKSFGHEVLNLTRNGY 180
              ||||||||||||||||||:| |||||||||||| ||||||||||||||||:| |||||||
Db        121 STIDTELKVIDTNCINVIEPGGSYRSEELNLVITGPSADIIQFECKSFGHDVFNLTRNGY 180

Qy        181 GSTQYIRFSPDFTFGFEESLEVDTNPLLGAGKFATDPAVTLAHELIHAGHRLYGIAINPN 240
              ||||||||||||||||||||||||||||||| |||||||||||||||| |||||||||||
Db        181 GSTQYIRFSPDFTFGFEESLEVDTNPLLGAGTFATDPAVTLAHELIHAAHRLYGIAINPN 240

Qy        241 RVFKVNTNAYYEMSGLEVSFEELRTFGGHDAKFIDSLQENEFRLYYYNKFKDIASTLNKA 300
              || || ||||||||||||||||||||||:|  ||||| : :|    |:  ::||  ||:|
Db        241 RVLKVKTNAYYEMSGLEVSFEELRTFGGNDTNFIDSLWQKKFSRDAYDNLQNIARILNEA 300

Qy        301 KSIVGTTASLQYMKNVFKEKYLLSEDTSGKFSVDKLKFDKLYKMLTEIYTEDNFVKFFKV 360
              |:|||||  ||||||:|  || |||| ||| ||:|  | : |::||  :||  ||  |||
Db        301 KTIVGTTTPLQYMKNIFIRKYFLSEDASGKISVNKAAFKEFYRVLTRGFTELEFVNPFKV 360

Qy        361 LNRKTYLNFDKAVFKINIVPKVNYTIYDGFNLRNTNLAANFNGQNTEINNMNFTKLKNFT 420
              :|||||||||||||:|||||  |||| :||||      || ||||||||: |||:|||||
Db        361 INRKTYLNFDKAVFRINIVPDENYTINEGFNLE----GANSNGQNTEINSRNFTRLKNFT 416

Qy        421 GLFEFYKLLCVRGIITSK 438
              |||||||||||||||  |
Db        417 GLFEFYKLLCVRGIIPFK 434

The prior art product meets the structural requirement(s) of the instantly claimed product and therefore is viewed as the same as the prior art product. Since the Office does not have the facilities for examining and comparing the two products, the burden is on the Applicants to show a novel or unobvious difference between the instantly claimed product and the prior art product. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
Claims 1, 8, 9, 14 and 15 are anticipated by Oyler et al. 
Conclusion
12)	No claims are allowed. 
Correspondence
13)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
14)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
15)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

July, 2022